Citation Nr: 0634899	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  99-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a right upper lobectomy, for adenocarcinoma of 
the lung, rated 30-percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 1999 rating decision of the Hartford, Connecticut, 
Department of Veterans Affairs (VA) Regional Office (RO).

To support his claim for a higher rating, the veteran 
testified at a February 2000 hearing at the RO.  

The Board twice remanded this case for further development 
and consideration, initially in November 2003 and more 
recently in November 2005.  


FINDING OF FACT

The reports of recent VA examinations indicate the veteran's 
current diminished respiratory capacity is due to chronic 
obstructive pulmonary disease (COPD), which is not a service-
connected condition, rather than his service-connected lung 
cancer; in any event, the results of recent pulmonary 
function tests (PFT) for forced expiratory volume in one 
second (FEV-1), FEV-1\forced vital capacity (FVC), 
and Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) are greater than 56 percent 
predicted.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the post-operative residuals of the right upper lobectomy 
for adenocarcinoma of the lung.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Codes (DCs) 6819, 6844 
(2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

A review of the record reveals the veteran was not provided 
notice of the VCAA prior to the initial adjudication of this 
claim by rating decision in May 1999.  But this was both a 
practical and legal impossibility because the VCAA was not 
enacted until later - in November 2000.  And in Pelegrini 
II, the Court clarified that in this type situation VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if the initial decision was not 
made.  Rather, VA need only ensure the veteran receives or 
since has received content-complying notice such that he is 
not prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Here, the RO readjudicated the claim and sent the 
veteran supplemental statements of the case (SSOCs) in 
February 2003 and May 2005, following the VCAA notice 
compliance actions in June 2002, April 2004, February 2005, 
March 2005 and February 2006.  The veteran was provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the notices.  His representative 
submitted written argument on his behalf in September 2006.  
Therefore, there is no prejudice to him because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the February 2006 letter 
stated:  "If you have any additional evidence in your 
possession, that pertains to your appeal, that you have not 
yet submitted, please send it to us."  (emphasis in 
original).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for increased rating, but he was not 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided him on this element, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e., the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  Concerning this, 
since the Board will conclude below that the preponderance of 
the evidence is against the veteran's increased rating claim, 
any question about the appropriate effective date to be 
assigned is rendered moot.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  The veteran has not indicated he 
has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2006).

Factual background

In a July 1994 rating decision, service connection was 
granted for status post right upper lobectomy for 
adenocarcinoma of the lung and a 100 percent rating 
was assigned.  In July 1998, the disability rating was 
reduced to 30 percent.  

The veteran filed a claim for a higher rating in January 
1999.  

A March 1999 VA progress note reported the veteran had a 
history of lung cancer with no sign of recurrence.  It was 
indicated that he was doing well.  

The veteran was afforded a VA respiratory examination in 
April 1999.  He underwent a PFT in connection with the 
examination, which revealed that his pre-drug FEV-1 was 60 
percent of predicted, ratio of FEV-1/FVC was 102 percent, and 
DLCO (SB) was 45 percent, corrected for alveolar volume to 99 
percent of predicted.  It was determined the results showed a 
mixed obstructive and restrictive ventilatory defect.  

VA examination in March 2000 noted the veteran had been doing 
well since the right upper lobectomy and subsequent radiation 
and chemotherapy.  It was noted that he had a 30-pack-year 
history of smoking but had quit in 1994.  He got fatigued and 
short of breath walking up one flight of stairs.  He also had 
a mild morning cough, but no hemoptysis.  His PFT revealed 
FEV-1 of 46 percent predicted, 
FEV-1/FVC of 121 percent, and DLCO (SB) of 34 percent, 
corrected for alveolar volume to 88 percent of predicted.  
The examiner concluded the veteran had a moderate obstructive 
ventilatory defect with reduced lung volume and DLCO probably 
related to lung resection.  It was noted, however, that a 
repeat of his PFT did not yield reliable and consistent 
results.  

On VA examination in January 2003, the veteran complained of 
shortness of breath with exertion.  Physical examination 
noted absent air sounds in his right upper lungs with good 
air entry in the remaining areas of the lungs.  There was no 
wheezing or crackles appreciated.  The report of his PFT 
showed a pre-drug FEV-1 of 65 percent predicted and FEV-1/FVC 
of 110 percent; post-drug findings were FEV-1 of 76 percent 
predicted and FEV-1/FVC of 120 percent.  It was noted that 
FEV-1 was reduced but showed significant improvement 
following bronchodilator and that FEV-1/FVC was normal.  The 
results were interpreted as being suggestive of combined 
obstructive and restrictive physiology with significant 
bronchodilator response.  

The veteran was afforded another VA examination in April 
2004.  The claims file was reviewed.  It was noted that, 
besides his history of lung cancer, he also had COPD 
secondary to cigarette smoking of "about 30 pack-years (from 
14 years old to 46 years old)."  His complaints included 
shortness of breath on climbing stairs, but not when at rest.  
On objective physical examination, auscultation showed 
no crackles or wheezes.  There was no evidence of pulmonary 
hypertension, right ventricular hypertrophy, cor pulmonale, 
or congestive heart failure.  There was also no respiratory 
failure.  His PFT showed a pre-drug FEV-1 of 65 percent 
predicted and FEV-1/FVC of 106 percent.  The examiner 
concluded the veteran had combined restriction (from lung 
resection of the cancer) and obstruction (from COPD due to 
smoking), and that the COPD was due solely to cigarette 
smoking and was unrelated to the lung cancer.  The examiner 
indicated that based on the medical evidence the onset of the 
obstruction was in 1997.  

A follow-up VA examination conducted in April 2005 again 
reported that the lungs were clear to auscultation with no 
crackles or wheezes.  Following CT scan of the chest, the 
examiner concluded there were no overt signs of recurrence of 
the lung cancer.  

The veteran was most recently examined by VA in March 2006.  
The claims file was reviewed.  He denied any acute 
respiratory failure, heart failure, or home use of oxygen.  
He denied any shortness of breath at rest, but said he 
experienced shortness of breath when ascending 3 flights of 
stairs or walking one mile or shoveling.  PFT revealed FEV-1 
of 69 percent predicted and FEV-1/FVC of 108.  DLCO was 
reported as "none" as resting oxygen saturation was 96 
percent.  The examiner reiterated there was no evidence of 
recurrence of the lung cancer and that the veteran's COPD was 
due solely to cigarette smoking and unrelated to his lung 
cancer.  There was no cor pulmonale, pulmonary hypertension, 
right ventricular hypertrophy, episode of acute respiratory 
failure, or requirement for home oxygen.  

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.


Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 31, 35 (1999) (All 
relevant and adequate medical data of record that falls 
within the scope of the increased rating claim should be 
addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Specific rating criteria

The veteran's lung cancer has been evaluated under the 
provisions of Diagnostic Code (DC) 6819.  This code provides 
that for malignant neoplasms of any specified part of the 
respiratory system, exclusive of skin growths, warrants a 100 
percent evaluation.  A note indicates that a rating of 100 
percent shall continue beyond the cessation of any surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure.  Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating shall be based on 
residuals.

DC 6844 provides that post-surgical residuals of a lobectomy 
shall be evaluated as 30-percent disabling if FEV-1 is 56 to 
70 percent of predicted, or; FEV-1/FVC is 56 to 70 percent, 
or; DLCO (SB) is 56 to 65 percent of predicted.  A 60 percent 
evaluation will be assigned if FEV-1 is 40 to 55 percent of 
predicted or; 
FEV-1/FVC is 40 to 55 percent, or; DLCO (SB) is 40 to 55 
percent of predicted or maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation will be assigned if FEV-1 is less than 40 percent 
of predicted value, FEV-1/FVC is less than 40 percent, DLCO 
(SB) is less than 
40-percent predicted, or maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, DC 6844 (2006).

Analysis

Upon review of the record in this case, the preponderance of 
the evidence is against any finding that the veteran has 
impairment attributable to his lung cancer that would warrant 
any higher rating for this condition.  The Board notes at the 
outset that there is at least some clinical information that 
initially would appear to suggest the requirements for a 
higher rating have been met under DC 6844 - for instance, 
the results of a PFT conducted in March 2000.  But just as 
well, the medical evidence indicates the veteran's current 
pulmonary impairment is attributable to his COPD, not his 
lung cancer, the service-connected disability at issue.

Under the law governing claims for increase in disability 
compensation, the manifestations of nonservice-connected 
disabilities are not to be used in establishing the 
evaluation of a service-connected disability.  See 38 C.F.R. 
§ 4.14 (2006).  See, too, Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (VA must be able to clinically distinguish - 
by competent medical opinion, the extent of symptoms that are 
attributable to service-related causes from those that are 
not).  Where it is not possible to separate the effects of 
service-connected and 
nonservice-connected conditions, all symptoms will generally 
be attributed to the service-connected disability.  
Mittleider, 11 Vet. App. at 182; 38 C.F.R. § 3.102.

In this particular case, though, the medical evidence has 
consistently shown no recurrence of the veteran's lung cancer 
and no present symptomatology has been associated with it, 
certainly not to an extent required for a rating higher than 
30 percent.  Instead, his current pulmonary disability can be 
almost entirely attributed to his nonservice-connected COPD.  
While the March 2000 VA examiner maintained that the veteran 
had a moderate obstructive ventilatory defect that was 
probably related to the lung resection, the VA examiner who 
conducted the most recent examinations (2004-2006) has, after 
reviewing the claims file, more definitively concluded the 
obstructive component to the veteran's pulmonary disability 
is caused by his COPD, which in turn is attributable solely 
to his longstanding smoking history and unrelated to his lung 
cancer.  

Note also that, even if, for the sake of argument, the Board 
was to attribute the current PFT results entirely to the 
service-connected lung cancer (that is, to restrictive lung 
disease instead of obstructive lung disease, i.e., COPD), 
there still would not be a basis for assigning a higher 
rating.  The results of the most recent March 2006 PFT show 
pre-drug values of FEV-1 of 69 percent predicted and FEV-
1/FVC of 108 percent.  DLCO was reported as "none" as 
resting oxygen saturation was 96 percent.  These findings far 
exceed the 40 - 50 percent predicted range required for a 60 
percent rating.  Thus, there is no competent medical evidence 
that would support a disability rating greater than 30 
percent, even in this best case scenario.

For these reasons and bases, the veteran's claim for a rating 
higher than 30 percent for the post-operative residuals of 
the right upper lobectomy for adenocarcinoma of the lung must 
be denied because the preponderance of the evidence is 
against his claim.  Hence, there is no reasonable doubt to 
resolve in his favor.  38 C.F.R. § 4.3; see also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Extraschedular consideration

An extraschedular rating will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2006).

Here, though, the veteran's lung disability does not warrant 
this extra-schedular consideration.  He has not been 
frequently hospitalized on account of it.  The March 2006 VA 
examination noted that he had been out of work since 1994; 
however, there is no indication this was because of his lung 
cancer, nor has he contended this.  So there is no evidence 
that his service-connected disability has caused marked 
interference with his employment, i.e., beyond that 
contemplated by his 30-percent schedular rating (see 
38 C.F.R. § 4.1), or otherwise rendered impractical the 
application of the regular schedular standards.  And in the 
absence of such factors, the Board does not have to refer 
this case to VA's Director of Compensation Benefits, or other 
appropriate authority, for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 30 percent for post-
operative residuals of a right upper lobectomy, for 
adenocarcinoma of the lung, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


